               Case 4:21-cr-00089-JST Document 40 Filed 07/20/21 Page 1 of 3



 1 BOERSCH & ILLOVSKY LLP
   Matthew Dirkes (State Bar No. 255215)
 2 matt@boersch-illovsky.com
                                                                          Jul 20 2021
   1611 Telegraph Ave., Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (415) 500-6640

 5 Attorneys for Defendant
   Cody Mark
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  NORTHERN DISTRICT OF CALIFORNIA

 9                                           OAKLAND DIVISION
10
                                                             Case No. 21-cr-00089-JST
11    UNITED STATES OF AMERICA,

                             Plaintiff,                      STIPULATION AND [PROPOSED]
12                                                           ORDER TO MODIFY CONDITIONS OF
13                   v.                                      RELEASE

14    CODY MARK, et al.

15                           Defendants.

16
            Defendant Cody Mark, by his counsel Matthew Dirkes, and the United States, by its counsel
17
     Assistant United States Attorney Abraham Fine, hereby agree to modify the Mr. Mark’s conditions of
18
     release as follows. AUSA Fine has authorized the inclusion of his e-signature on this stipulation.
19
            WHEREAS, Mr. Mark is currently an active member of United States Army National Guard.
20
            WHEREAS, Mr. Mark may be required to travel out of the Northern District of California in
21
     connection with his service.
22
            WHEREAS, on July 19, 2021, the Court imposed, as a condition of temporary release, the
23
     condition that Mr. Mark not travel outside of the Northern District. ECF No. 38.
24
            WHEREAS, Pretrial Services has completed its Bail Report and recommends that Mr. Mark
25
     be permitted to remain on pretrial release.
26
            WHEREAS, the parties agree that any risk of flight can be mitigated, including by the
27
     mitigating factors identified in the Bail Report.
28
                                                         1          STIP AND [PROPOSED] ORDER TO
                                                                   MODIFY CONDITIONS OF RELEASE
                                                                             Case No.: 21-cr-00089-JST
              Case 4:21-cr-00089-JST Document 40 Filed 07/20/21 Page 2 of 3



 1         WHEREAS, Mr. Mark’s mother, Robin Mark, has signed an unsecured bond and agreed to
 2 serve as a surety and has no objection to Mr. Mark traveling throughout California in connection with

 3 his military service.

 4         WHEREAS, the parties agree that Mr. Mark should be permitted to travel throughout
 5 California in connection with his military service.

 6         WHEREAS, the Court also imposed the condition that Mr. Mark “not possess any firearm,
 7 destructive device, or other dangerous weapon.” ECF No. 21-0089.

 8         WHEREAS, in his service in the United States Army Reserve, Mr. Mark sometimes must
 9 handle firearms.

10         WHEREAS, the alleged offense conduct did not involve firearms or a crime of violence.
11         WHEREAS, the parties agree that Mr. Mark may possess a firearm, destructive, device, or
12 other dangerous weapon, provided that such possession is in connection with his service in the United

13 States Army Reserve.

14         THEREFORE, the parties stipulate and agree that the Court should enter the following order
15 modifying Mr. Mark’s conditions of release.

16

17   Dated: July 20, 2021                                BOERSCH & ILLOVSKY LLP
18
                                                         _/s/Matthew Dirkes____________________
19                                                       Matthew Dirkes

20                                                       Attorneys for Defendant Cody Mark
21
                                                         _/s/Abraham Fine____________________
22                                                       Abraham Fine
                                                         Assistant United States Attorney
23

24

25

26

27

28
                                                    2            STIP AND [PROPOSED] ORDER TO
                                                                MODIFY CONDITIONS OF RELEASE
                                                                          Case No.: 21-cr-00089-JST
               Case 4:21-cr-00089-JST Document 40 Filed 07/20/21 Page 3 of 3



 1                       [PROPOSED] ORDER, AS MODIFIED BY THE COURT
 2          GOOD CAUSE APPEARING IN THE STIPULATION ABOVE, IT IS ORDERED that the
 3 geographic restrictions imposed on Defendant Cody Mark as part of his release are modified to

 4 include travel within the Central, Eastern and Southern Districts of California, provided that the

 5 travel is undertaken solely for the purpose of Mr. Mark fulfilling his professional obligations to the

 6 United States National Guard.

 7          While outside the Northern District for this singular purpose, Mr. Mark will not be supervised
 8 by Pretrial Services. Mr. Mark’s current deployment to Cal Fire is scheduled to end on September

 9 30, 2021, at which time, if outside the Northern District, Mr. Mark will return immediately to the

10 Northern District of California and the supervision of Pretrial Services.

11          IT IS FURTHER ORDERED that Mr. Mark may possess a firearm, destructive device, or
12 other dangerous weapon, provided that such possession is solely for the purpose of Mr. Mark

13 fulfilling his professional obligations to the United States National Guard.

14          IT IS FURTHER ORDERED that during the time of his pretrial release, Mr. Mark will not
15 have contact, directly or indirectly, with any co-defendant outside the presence of counsel.

16          IT IS SO ORDERED.
17               20 2021
     Dated: July ___,                                    ___________________________________
18                                                       HONORABLE SUSAN VAN KEULEN
                                                         United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
     cc:PTS
                                                     3            STIP AND [PROPOSED] ORDER TO
                                                                 MODIFY CONDITIONS OF RELEASE
                                                                           Case No.: 21-cr-00089-JST
